NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                   2009-3022

                            ELIZABETH L. COUNCIL,

                                                         Petitioner,

                                        v.

                    OFFICE OF PERSONNEL MANAGEMENT,

                                                         Respondent.


      Michael L. Spekter, Michael L. Spekter, Attorney at Law, of Washington, DC,
argued for petitioner.

       Christopher A. Bowen, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With him on the brief were Jeanne E. Davidson, Director, and Todd M.
Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3022


                             ELIZABETH L. COUNCIL,

                                                     Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                  Judgment

ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           PH0831080265-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, DYK, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 6, 2009                          /s/ Jan Horbaly
                                          Jan Horbaly, Clerk